UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1041


T. MICHAEL SCOTT; SUFFERN       ASSOCIATES,    LLC;   CATHERINE     C.
DAVIS; MICHAEL D. DAVIS,

                  Plaintiffs – Appellants,

             v.

BRANCH BANKING & TRUST COMPANY, successor             by   merger   to
Branch Banking and Trust Company of Virginia,

                  Defendant – Appellee.

----------------------------

VIRGINIA BANKERS ASSOCIATION,

                  Amicus Supporting Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00515-gec)


Submitted:    August 7, 2009                  Decided:     August 26, 2009


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian M. Maul, GORDON & SIMMONS, LLC, Frederick, Maryland, for
Appellants.   Paul M. Black, SPILMAN THOMAS & BATTLE, PLLC,
Roanoke, Virginia; Alan D. Wingfield, TROUTMAN SANDERS LLP,
Richmond, Virginia, for Appellee.     Joseph E. Spruill, III,
VIRGINIA BANKERS ASSOCIATION, Glen Allen, Virginia, for Amicus
Supporting Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               T. Michael Scott, Suffern Associates, LLC, Catherine

C. Davis, and Michael D. Davis appeal the district court’s order

granting Defendant’s Fed. R. Civ. P. 12(b)(6) motion to dismiss

their civil action and denying leave to amend their complaint.

We   have      reviewed    the   record    and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Scott v. Branch Banking & Trust Co., 588 F. Supp. 2d 667

(W.D. Va. 2008).           We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented    in   the

materials       before    the    court   and    argument      would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                           3